Citation Nr: 1534056	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hand disorder, to include the residuals of carpal tunnel syndrome (CTS).


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  He also had numerous periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
FINDING OF FACT

Service caused the Veteran's CTS.  


CONCLUSION OF LAW

The criteria for service connection for CTS are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - In General

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id. 

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added). Id. at 1339. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required." Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

Because the Veteran has the residuals of CTS, and CTS is an organic disease of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101(21)(A) (West 2014).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2014); 38 C.F.R. § 3.6(c) (2014).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38 U.S.C.A. § 101(22)(C).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman is required to perform each year.  These drills are deemed to be part-time training.

With respect to Reserve members, diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  However, if performing INACDUTRA, only injuries sustained during that time are eligible for service connection.  Id.  

CTS

The record is clear that the Veteran had CTS surgery in 2008, thus satisfying the current disability prong of the service connection claim he filed in February 2007.  The record is also clear that Dr. G.C., a private physician, examined the Veteran in January 2006.  A June 4, 2006 service treatment record indicates the Veteran was "seen in [a] consult with neurosurgeon [G.C.] in Pensacola" and that Dr. G.C. diagnosed the Veteran with "nerve entrapment" [secondary to] parachute rigging (repetitive motion)."  The note further indicated Dr. G.C. treated the Veteran's disorder with antiinflammatory medication, a splint, and it noted that "surgery [was] not currently indicated."  The Veteran's service personnel records indicate he was on INACDUTRA on the date of the June 2006 record.  Because repetitive motion caused the Veteran's disorder, it is impossible to ascertain a precise date on which the injury occurred.  Instead, the duration of the Veteran's reserve service and the nature of the activity which caused the injury lead the Board to conclude the in-service element of a service connection claim has been satisfied.  

VA examined the Veteran twice during the pendency of the appeal.  Both examinations were flawed, and the Board does not need to address the reasons because the CTS claim may also be supported by evidence of a continuity of symptomatology, as discussed above.  

To establish continuity of symptomatology, the U.S. Court of Appeals for Veterans Claims held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts that he has experienced the residuals of CTS since discharge. He is considered competent to report these post-service symptoms.  Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  

The Veteran filed his compensation claim in February 2007 - one month after he retired from service.  The undersigned finds the timing of his filing, combined with the timing of the in-service diagnosis, compelling and credible.  Accordingly, this militates in favor of a nexus between the Veteran's residuals of CTS and any trauma during service, and service connection is granted.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375   (Fed. Cir. 2000).

ORDER

Service connection for a hand disorder, to include the residuals of carpal tunnel syndrome (CTS), is granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


